[Cite as In re I.K., 2018-Ohio-3644.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
IN THE MATTER OF: I.K.                         :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. Patricia A. Delaney, J.
                                               :       Hon. Craig R. Baldwin, J.
                                               :
                                               :
                                               :       Case No. 18-COA-004
                                               :
                                               :
                                               :       OPINION




CHARACTER OF PROCEEDING:                           Appeal from the Ashland County Court of
                                                   Common Pleas, Juvenile Division, Case
                                                   No. 20173045

JUDGMENT:                                          September 10, 2018

DATE OF JUDGMENT ENTRY:

APPEARANCES:

For: Ashland County JFS                            For: Appellant
CHRISTOPHER R. TUNNELL                             ROBERT GOLDBERGER
Ashland County Prosecutor                          10 W. Newlon Place
110 Cottage Street, Third Floor                    Mansfield, OH 44902
Ashland, OH 44805

JOSHUA T. ASPIN
Assistant Prosecutor
110 Cottage Street, Third Floor
Ashland, OH 44805
[Cite as In re I.K., 2018-Ohio-3644.]


Gwin, P.J.

        {¶1}     Appellant-mother appeals the December 29, 2017 Judgment Entry of the

Ashland County Court of Common Pleas, Juvenile Division, which terminated her parental

rights with respect to her minor child, I.K. (b. May 1, 2008) and granted permanent

custody of the child to appellee, Ashland County Department of Jobs and Family Services

(hereinafter “ACJFS”).

                                        Facts and Procedural History

        {¶2}     On April 4, 2016, I.K. was removed from his parent's home. A shelter care

hearing was held in Ashland County Common Pleas Court, Juvenile Division, and I.K.

was placed in the temporary custody of ACJFS.

        {¶3}     On April 5, 2016, ACJFS filed a Complaint alleging I.K. to be an abused and

dependent child. The Complaint sought temporary custody of I.K. be granted to ACJFS.

On April 6, 2016 Appellant, entered an admission to the Complaint.

        {¶4}     By Judgment Entry filed April 13, 2016, the Court found I.K. to be an abused

and dependent child with respect to Appellant. On July 6, 2016, the Court conducted a

disposition hearing. By Judgment Entry filed July 19, 2016, the Court found it in the best

interest of I.K. to be placed in the temporary custody of ACJFS.

        {¶5}     On June 8, 2017, ACJFS filed a motion seeking Permanent Custody of I.K.

Hearings were held on August 30, 2017 and September 18, 2017.

The Permanent Custody Trial.

        {¶6}     H.K. and her sibling I.K. were removed from their parent's home due to

allegations the father, E.K., physically abused I.K.1 The father was subsequently convicted


        1Appellant has filed a separate appeal with respect to the minor H.K. See, In re I.K., 5th Dist.
Ashland No. 18-COA-003.
Ashland County, Case No. 18-COA-004                                                       3


of Endangering Children, a felony of the third degree and Domestic Violence, a felony of the

fourth degree. He was sentenced to thirty-six months in prison with an expected release

date of March 18, 2019. Appellant was convicted of Complicity (Endangering Children), a

felony of the third degree. She was sentenced to 180 days jail-time followed by six

months in a halfway house and four years of probation. As a condition of her felony

probation Appellant is not allowed contact with her children I.K. and H.K.

       {¶7}   On October 3, 2016, an Amended Case Plan was filed with the Court. The

Amended Case Plan removed both of I.K.'s parents from the Case Plan as both were

incarcerated at the time. On February 6, 2017, an Amended Case Plan was filed with

the Court that added Appellant as a participant for Case Plan services on the basis that

she had been released from incarceration.

       {¶8}   Upon her release from the halfway house, Appellant took up residence

with K. C. Appellant was living at a trailer house with K.C., his mother and a grandson.

At that time, there were concerns of recent drug use in that residence and a recent drug

investigation by the Sherriff s Office recovered drug paraphernalia from K.C.’s bedroom.

On June 20, 2017, K.C. was administered a drug screen at the jail following his arrest.

He tested positive for amphetamine, methamphetamine, THC, and cocaine. In July

2017, Appellant voiced her intention to move from K.C.’s trailer within a month.

However, as of the August 30, 2017 hearing Appellant was continuing to reside at that

residence.

       {¶9}   Prior to the August 30, 2017 hearing additional allegations surfaced

regarding the father sexually abusing H.K. When questioned by the caseworker Appellant

stated that she did not believe that her children had been sexually abused. Appellant
Ashland County, Case No. 18-COA-004                                                      4


gave a lengthy recorded interview to Detective Kim Mager. There is no evidence that

Appellant was involved with any sexual abuse of H.K. However, during the interview

Appellant did admit to observing odd circumstances over the years between H.K. and her

Father. Appellant walked in on H.K. and her Father naked under the covers on several

occasions. Appellant would remove H.K. from the room and confront Father. Appellant

did not report the incidents because she was afraid the Father would hurt her or the

children.

       {¶10} The evidence established that Appellant completed parent education. The

evidence further established that Appellant participated regularly in mental health

services at Appleseed Community Mental Health Center, that she attended regularly, and

that the services were designed to address the identified issues. The evidence further

indicated, however, that little to no progress was made.       Specifically, although her

participation was acknowledged, i.e., that she attended the sessions, she was never able

to articulate or demonstrate that she could interpret and understand what was being

presented. No one had ever observed her actually parenting the children because she

was not permitted to have contact with the children pursuant to the terms of her probation.

When asked what she would do in a domestic violence situation, her only response was

that she just would not be in such a relationship.

       {¶11} The evidence established that Appellant was deceptive with the ACJFS

caseworker about her living arrangements. The caseworker began looking for Appellant

in order to have regular contact with her sometime around April 2017, and Appellant did

not report that she was residing with K.C. She did say she was living with a friend, but

did not provide a name. Ultimately, at a home visit in July 2017, Appellant acknowledged
Ashland County, Case No. 18-COA-004                                                      5


K. C. was her boyfriend and resided in the home. Also residing in the home was B.C., K.

C.’s mother, and a grandson. The caseworker was able to observe the home and

described it as an older trailer that was cluttered, dirty and ridden with fleas. There was

insufficient space for children and too many people were residing in the home for it to be

appropriate as a placement for the children.

       {¶12} I.K. has been identified as having a disability. He has suffered great trauma,

including as a victim of physical abuse. He exhibits violent behaviors. Any change in

routine is very upsetting to him. He defecates, urinates, and smears feces. While he can

recognize his bad behaviors, he will not stop himself from engaging in those behaviors.

He repeated the first grade and was considered to be held back yet again but was not,

based largely on his age. He has a special education teacher. He struggles in all areas

of his life, including at school. He has an IEP that provides for one-on-one instruction.

He has a special education teacher. His progress has been extremely slow. Initially, the

foster mother had to go to the school with him each day and remain for the entire school

day. He has made minimal progress in counseling. He needs ongoing therapy and

continued assistance with managing his behaviors.

       {¶13} Counselor’s testified that I.K. initially provided little information and his

diagnosis with Adjustment Disorder and later Post Traumatic Stress Disorder was added.

He has a mild intellectual disability. His lQ falls within such a range. PTSD resulted in

numerous symptoms that he exhibits on a regular basis. He has a low ability to process

information. He is very concrete and present oriented. He has a short attention span.

He needs boundaries set. He can be aggressive. He does not have social boundaries.

He can get very anxious, resulting in inappropriate behaviors such as eating non-food
Ashland County, Case No. 18-COA-004                                                      6


items, defecating and urinating.    He has a treatment plan pursuant to which he is

attempting to learn to relate to other people, be proactive regarding boundaries, and be

able to verbalize his thoughts and opinions. The counselor was of the opinion that he has

come to the point where he has now begun to make substantial progress. He is now able

to function at home and in school. His foster parents have played a significant role in his

improvement by providing strict boundaries, by being consistent, by providing a routine

and providing loving care and attention. It is the opinion of I.K.'s counselor that he will

always need mental health services. It is further her opinion that being reintroduced to

his parents would be confusing and would likely result in regression in his behaviors.

       {¶14} Evidence was presented that established that Appellant after her release

from the halfway house did actually participate in the Case Plan and worked on Case

Plan provisions. She successfully completed parent education at Ashland Parenting Plus.

In addition, she completed numerous programs and classes while at the halfway house,

including drug and alcohol services, an emotional healing group, co-dependency

program, financial management program, employment readiness training, domestic

violence program and a trauma program. She had been released from the halfway house

only five months prior to the filing of the Permanent Custody Motion.

       {¶15} Appellant has been cooperative with ACJFS since her release and has

shown interest in the children. However, she has not taken any actions to attempt to

remove the No Contact Order.

       {¶16} The children's Guardian Ad Litem has thoroughly investigated these cases,

participated in all proceedings in these cases and filed several detailed written reports

with the Court.
Ashland County, Case No. 18-COA-004                                                       7


       {¶17} On December 29, 2017, the Court filed a Judgment Entry granting Children

Services permanent custody of I.K. The trial court found that I.K. was in the custody of

ACJFS for twelve or more months of a consecutive twenty-two month period. The Court

further found that it was in the best interest of I.K. that the motion for permanent custody

be granted.

                                       Assignment of Error

       {¶18} Appellant raises one assignment of error,

       {¶19} “I. THE COURT ERRED IN GRANTING PERMANENT CUSTODY TO THE

AGENCY WHEN NOT HAVING CLEAR AND CONVINCING EVIDENCE THAT IT WAS

IN THE BEST INTEREST OF THE CHILD.”

                                        Law and Analysis

       Burden of Proof.

       {¶20} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St. 3d 155, 157, 556 N.E.2d 1169(1990), quoting Stanley v. Illinois, 405
U.S. 645, 92 S. Ct. 1208, 31 L.Ed.2d 551(1972). A parent’s interest in the care, custody

and management of his or her child is “fundamental.” Id.; Santosky v. Kramer, 455 U.S.
745, 753, 102 S. Ct. 1388, 71 L.Ed.2d 599(1982). The permanent termination of a parent’s

rights has been described as, “* * * the family law equivalent to the death penalty in a

criminal case.” In re Smith, 77 Ohio App. 3d 1, 16, 601 N.E.2d 45(6th Dist. 1991).

Therefore, parents “must be afforded every procedural and substantive protection the law

allows.” Id.

       {¶21} An award of permanent custody must be based upon clear and convincing

evidence.      R.C. 2151.414(B)(1).   The Ohio Supreme Court has defined “clear and
Ashland County, Case No. 18-COA-004                                                           8


convincing evidence” as “[t]he measure or degree of proof that will produce in the mind

of the trier of fact a firm belief or conviction as to the allegations sought to be established.

It is intermediate, being more than a mere preponderance, but not to the extent of such

certainty as required beyond a reasonable doubt as in criminal cases. It does not mean

clear and unequivocal.” In re Estate of Haynes, 25 Ohio St. 3d 101, 103-104, 495 N.E.2d
23 (1986).

       Standard of Review.

       {¶22} The Ohio Supreme Court has delineated our standard of review as follows,

              Where the degree of proof required to sustain an issue must be clear

       and convincing, a reviewing court will examine the record to determine

       whether the trier of facts had sufficient evidence before it to satisfy the

       requisite degree of proof. See Ford v. Osborne, 45 Ohio St. 1, 12 N.E. 526,

       Cole v. McClure, 88 Ohio St. 1, 102 N.E. 264, and Frate v. Rimenik, 115
Ohio St. 11, 152 N.E. 14.

Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E.2d 118 (1954). A court of appeals will

affirm the trial court's findings “if the record contains competent, credible evidence by

which the court could have formed a firm belief or conviction that the essential statutory

elements for a termination of parental rights have been established.” In re Adkins, 5th

Dist. Nos. 2005AP06–0044 and 2005AP07–0049, 2006-Ohio-431, 2006 WL 242557, ¶17.

       {¶23} In Cross, the Supreme Court further cautioned,

              The mere number of witnesses, who may support a claim of one or

       the other of the parties to an action, is not to be taken as a basis for resolving

       disputed facts.     The degree of proof required is determined by the
Ashland County, Case No. 18-COA-004                                                         9


       impression which the testimony of the witnesses makes upon the trier of

       facts, and the character of the testimony itself. Credibility, intelligence,

       freedom from bias or prejudice, opportunity to be informed, the disposition

       to tell the truth or otherwise, and the probability or improbability of the

       statements made, are all tests of testimonial value. Where the evidence is

       in conflict, the trier of facts may determine what should be accepted as the

       truth and what should be rejected as false. See Rice v. City of Cleveland,

       114 Ohio St. 299, 58 N.E.2d 768.

161 Ohio St. at 477-478. (Emphasis added).

       Requirements for Permanent Custody Awards.

       {¶24} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon filing of a motion for permanent custody of a

child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

       {¶25} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply:

              (a) The child is not abandoned or orphaned, has not been in the

       temporary custody of one or more public children services agencies or

       private child placing agencies for twelve or more months of a consecutive

       twenty-two-month period, or has not been in the temporary custody of one
Ashland County, Case No. 18-COA-004                                                   10


       or more public children services agencies or private child placing agencies

       for twelve or more months of a consecutive twenty-two-month period if, as

       described in division (D)(1) of section 2151.413 of the Revised Code, the

       child was previously in the temporary custody of an equivalent agency in

       another state, and the child cannot be placed with either of the child's

       parents within a reasonable time or should not be placed with the child's

       parents;

              (b) the child is abandoned;

              (c) the child is orphaned and there are no relatives of the child who

       are able to take permanent custody; or

              (d) The child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve or

       more months of a consecutive twenty-two-month period, or the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two-month period and, as described in division (D)(1) of

       section 2151.413 of the Revised Code, the child was previously in the

       temporary custody of an equivalent agency in another state.

       {¶26} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.
Ashland County, Case No. 18-COA-004                                                    11

      A. Temporary Custody for at least 12 out of a consecutive 24 month period-R.C.

2151.414(B) (1) (d).g2

      {¶27} The “12 of 22” provisions set forth in R.C. 2151.413(D)(1) and R.C.

2151.414(B)(1)(d) balance the importance of reuniting a child with the child’s parents

against the importance of a speedy resolution of the custody of a child. In re C.W., 104
Ohio St. 3d 163, 2004–Ohio–6411, 818 N.E.2d 1176, ¶22.           Through the “12 of 22”

provisions in the permanent-custody statutes, the legislature provides parents with 12

months to work toward reunification before an agency can institute a permanent-custody

action asserting R.C. 2151.414(B)(1)(d) grounds. Id.

      {¶28} “Before a public children-services agency or private child-placing agency

can move for permanent custody of a child on R.C. 2151.414(B) (1) (d) grounds, the child

must have been in the temporary custody of an agency for at least 12 months of a

consecutive 22-month period.” In re: C.W., 104 Ohio St. 3d 163, 2004-Ohio-6411, 818
N.E.2d 1176 at paragraph one of the syllabus. When calculating this time period, the

Court in C.W. cautioned, “the time that passes between the filing of a motion for

permanent custody and the permanent-custody hearing does not count toward the 12-

month period set forth in R.C. 2151.414(B)(1)(d).” Id. at 167, 2004-Ohio-6411, 818
N.E.2d at 1180, ¶26.

      {¶29} R.C. 2151.414(B)(1)(e) states that, “[f]or the purposes of division (B)(1) of

this section, a child shall be considered to have entered the temporary custody of an

agency on the earlier of the date the child is adjudicated pursuant to section 2151.28 of

the Revised Code or the date that is sixty days after the removal of the child from home.”
Ashland County, Case No. 18-COA-004                                                      12


       {¶30} In the case at bar, I.K. was removed from the Appellant’s home on April 4,

2016. Sixty day from April 4, 2016 would be June 3, 2016. The trial court adjudicated

I.K. an abused and dependent child by Judgment Entry filed April 13, 2016. Accordingly,

the “earlier date” that I.K. will be deemed to have enter the temporary custody of ACJFS

for purposes of R.C. 2151.414(B) (1) (d) is April 13, 2016. ACJFS filed the Motion for

Permanent custody on June 8, 2017, 1 year, 1 month and 26 days after I.K. is deemed to

have entered the temporary custody of ACJFS.

       {¶31} Accordingly, the trial court correctly found that I.K. had been in the

temporary custody of the ACJFS for over twelve months. Appellant has not challenged

this finding on appeal.

       {¶32} If the court finds that R.C. 2151.414(B)(1)(d) applies, then it need not also

find that the child cannot or should not be placed with either parent within a reasonable

time. In re C.W., 104 Ohio St. 3d 163, 2004-Ohio-6411, 818 N.E.2d 1176, ¶ 21; In re

A.M.1, 4th Dist. Athens Nos. 10CA21 through 10CA31, 2010-Ohio-5837, 2010 WL
4890433, ¶ 31; In re J.R., 5th Dist. Stark No. 2016CA00018, 2016-Ohio-2703, ¶ 38 (citing

In re Calhoun, 5th Dist. Stark No. 2008CA00118, 2008-Ohio-5458); In re Williams, 10th

Dist. Franklin No. 02AP-924, 2002-Ohio-7205; In re J.F., 8th Dist. Cuyahoga No. 105504,

2018-Ohio-96, 2018 WL 386668, ¶ 51; In re K.W., 4th Dist. Highland No. 17CA7 & 17CA8,

2018-Ohio-1933, ¶63.

       {¶33} As findings under R.C. 2151.414(B)(1)(a) and R.C. 2151.414(B)(1)(d) are

alternative findings, each is independently sufficient to use as a basis to grant the motion

for permanent custody. In re Daltoni, 5th Dist. Tuscarawas No.2007 AP 0041, 2007–

Ohio–5805. This finding alone, in conjunction with a best interest finding, is sufficient to
Ashland County, Case No. 18-COA-004                                                         13

support the grant of permanent custody. In re Calhoun, 5th Dist. Stark No.2008CA00118,

2008–Ohio–5458.

       Best Interest of the Child, R.C. 2151.414(D).

       {¶34} In determining the best interest of the child at a permanent custody hearing,

R.C. 2151.414(D) mandates the trial court must consider all relevant factors, including,

but not limited to, the following: (1) the interaction and interrelationship of the child with

the child’s parents, siblings, relatives, foster parents and out-of-home providers, and any

other person who may significantly affect the child; (2) the wishes of the child as

expressed directly by the child or through the child’s guardian ad litem, with due regard

for the maturity of the child; (3) the custodial history of the child; and (4) the child’s need

for a legally secure permanent placement and whether that type of placement can be

achieved without a grant of permanent custody.

       {¶35} The focus of the “best interest” determination is upon the child, not the

parent, as R.C. 2151.414(C) specifically prohibits the court from considering the effect a

grant of permanent custody would have upon the parents. In re: Awkal, 95 Ohio App. 3d
309, 315, 642 N.E.2d 424(8th Dist. 1994). A finding that it is in the best interest of a child

to terminate the parental rights of one parent is not dependent upon the court making a

similar finding with respect to the other parent. The trial court would necessarily make a

separate determination concerning the best interest of the child with respect to the rights

of the mother and the rights of the father.

       {¶36} This Court has held that a trial court is not required to specifically enumerate

each factor under R.C. 2151.414(D) in its decision. In re: Turner, 5th Dist. Tuscarawas

No. 2006-CA045, 2006-Ohio-6793, ¶34; In the Matter of the Franklin Children, 5th Dist.
Ashland County, Case No. 18-COA-004                                                         14

Tuscarawas No. 2001 AP 03 0023, 2001 WL 1772921(Jan. 28, 2001); In Re: Parker, 5th

Dist. Tuscarawas No. 2000AP120096, 2000AP120097, 2001 WL 1782603(Apr. 25,

2001); In the Matter of the Schupbach Children, 5th Dist. Tuscarawas No.

2000AP010005, 2000 WL 964981(May 6, 2000). See also, In re: Hershberger, 3rd Dist.

Allen Nos. 01-04-55, 01-04-61, 2005-Ohio-429; In re Heyman, 10th Dist. Franklin No.

96APF02-194, 1996 WL 465238 (Aug. 13, 1996). Nevertheless, there must be some

indication on the record that all of the necessary factors were considered.

       {¶37} In the case at bar, the trial court made findings of fact regarding the child’s

best interest. It is well-established that “[t]he discretion which the juvenile court enjoys in

determining whether an order of permanent custody is in the best interest of a child should

be accorded the utmost respect, given the nature of the proceeding and the impact the

court’s determination will have on the lives of the parties concerned.” In re: Mauzy

Children, 5th Dist. Stark No. 2000CA00244, 2000 WL 1700073(Nov. 13, 2000), quoting

In re Awkal, 95 Ohio App. 3d 309, 316, 642 N.E.2d 424(8th Dist. 1994).

       {¶38} As an appellate court, we neither weigh the evidence nor judge the

credibility of witnesses. Our role is to determine whether there is relevant, competent and

credible evidence, upon which the fact finder could base its judgment. Cross Truck v.

Jeffries, 5th Dist. Stark No. CA–5758, 1981 WL 6321 (Feb. 10, 1982). “Reviewing courts

should accord deference to the trial court’s decision because the trial court has had the

opportunity to observe the witnesses’ demeanor, gestures, and voice inflections that

cannot be conveyed to us through the written record, Miller v. Miller, 37 Ohio St. 3d 71,

523 N.E.2d 846 (1988).
Ashland County, Case No. 18-COA-004                                                       15


       {¶39} In the present case, the trial court’s decision indicates it considered the best

interest factors. Upon review of the record, it is clear that the record supports the trial

court’s finding that granting the motion for permanent custody is in I.K.’s best interest.

The trial court concluded the child’s need for legally secure placement could not be

achieved without awarding permanent custody to ACJFS. In the case at bar, in addition

to the testimony, the trial court considered the reports of the GAL.

       {¶40} The court found that I.K. has not seen Appellant since being removed from

the home on April 4, 2016 and there is no present evidence of a bonded, loving

relationship. The Court further found that I.K. has expressed an interest in being returned

to Appellant’s custody.

       {¶41} The trial court further found H.K. and I.K. are in separate foster homes but

do have a relationship with each other, are able to see each other on a regular basis and

for the most part interact well. The evidence would indicate that this contact would likely

continue.

       {¶42} The Court found that both of the children have excellent bonded

relationships with their respective foster parents and all persons in their foster homes.

Each child feels loved, protected, and secure in its present environment; all of their needs

are met; and each has made progress under the most difficult of circumstances. All

interactions and interrelationships between the children and all persons in their'

respective foster homes are positive and those relationships significantly improved the

well-being of each of the children.

       {¶43} Concerning Appellant, the Court found that although Appellant is not

presently incarcerated, she does not have stable, i.e., suitable, housing for the children
Ashland County, Case No. 18-COA-004                                                         16


and her living arrangements would not be in I.K.’s best interest. Further Appellant has

not addressed her issues that contributed to the reasons these cases were filed in the

first place and the children will continue to be at risk if they resided with her. In addition,

both these children have numerous special needs. Those needs require specialized

placements and specialized services, which neither parent had ever provided to the

children. The evidence would indicate that neither is in a position to provide for those

needs in the future.

       {¶44} The evidence did demonstrate that Appellant successfully completed some

aspect of her case plan. On that point, the evidence demonstrates that any improvement

that Appellant has made in his life is tentative and, perhaps, temporary, and that she is at

risk of relapse. The trial court found that Appellant was not able to be a successful parent

I.K.

       {¶45} As already noted, Appellant failed to remedy the problems that initially

caused the removal of the child from the home. Very little if anything, has changed with

respect to Appellant’s life choices since this case began. She does not understand the

problems with her behavior, or her lifestyle. Appellant displays poor judgment and poor

coping skills. Appellant has been unable to demonstrate any meaningful change in her

lifestyle during the pendency of the case.

       {¶46} In the case at bar, upon review of the record on appeal and the findings and

conclusions of the trial court, we conclude the grant of permanent custody of I.K. to

ACJFS was made in the consideration of the child's best interest and did not constitute

an error or an abuse of discretion under the circumstances presented.

       Conclusion.
Ashland County, Case No. 18-COA-004                                                17


      {¶47} For these reasons, we find that the trial court's decision that permanent

custody to ACJFS was in the child's best interest was based upon competent, credible

evidence and is not against the manifest weight or sufficiency of the evidence.

      {¶48} Because the evidence in the record supports the trial court's judgment, we

overrule Appellant's sole assignment of error, and affirm the decision of the Ashland

County Court of Common Pleas, Juvenile Division.

      {¶49} Appellant’s sole assignment of error is overruled.

By Gwin, P, J.,

Delaney, J., and

Baldwin, J., concur